Title: From Thomas Jefferson to James Bowdoin, 26 July 1806
From: Jefferson, Thomas
To: Bowdoin, James


                        
                            Dear Sir
                            
                            July 26. 1806.
                        
                        I wrote you a long letter on the 10th. inst. since which your favor of May 20. has come to hand. by this I
                            percieve, & with the deepest affliction, not only that a misunderstanding has taken place between yourself & Genl.
                            Armstrong, but that it has occasioned a misconstruction of your powers likely to defeat the object of your mission, a
                            mission on the result of which the eyes of all our citizens are anxiously fixed, as that which can alone give them, a
                            convenient & certain boundary with the prospects of long peace. the Commission sent you is in the precise words (as to
                            it’s formal parts) of that under which messrs. Monroe & C. Pinckney, acted at Madrid in the same business; & the same
                            also is that formerly given to mr Livingston & Monroe, & the one lately given to Monroe & W. Pinckney. it’s purport
                            is indeed joint or several: it’s intention that if found together, the ministers shall act jointly, but if the death,
                            sickness or absence of either should happen, then the other should have authority to proceed separately. never before has
                            this form met with any objection; & never before was it construed to give to either the power to do a single act
                            relative to it’s object, but in conjunction with the other. in the instructions indeed a small variation in form only
                            happened from this circumstance. they were prepared before we were certain that you would be at Paris when they should
                            arrive. and as we had determined no more to address ourselves to Madrid, but thro’ the medium of France, where Genl.
                            Armstrong was accredited the instructions were at first addressed to him singly. when it was afterwards determined to join
                            you in the negociation the caption was made to declare that they were common to you both: and the address on the back was
                            joint. this change in the caption & superscription completely changed the effect of every paragraph in the instructions
                            & addressed its contents to both of you. we cannot see how it could be inferred that they were not to have operation
                            until the authority at Paris shall be ready on the part of Spain? on the contrary they were in operation from the moment
                            they were recieved, and from that moment neither had a right to take a single step, formal or informal, but with the
                            concurrence of the other. as France had neither right nor interest in the provinces coterminous with Louisiana either in
                            the East or West, which were to be the subject of negociat[ions,] she could not become a party to the treaty. no diploma[t] was necessary therefore to be addressed to her formally. the
                            friendly dispositions which dictated our request of her good offices, would induce her to yield them on being informally
                            satisfied that you had full powers to conclude with Spain. this she would have been by a sight of your full-powers, or of
                            a letter or any other less formal manifestation of your authority: and on this she would naturally invite Spain to meet us
                            in negociation at Paris, where her good offices could be rendered to both. this was the course we supposed the business
                            would take. if Genl. Armstrong has written to you ‘that you are to have nothing to do with the negociation until the
                            Spanish agents are upon the ground’ it is wrong, because you had equal authority with him to take the measures proper &
                            necessary to bring them on the ground. no greater authority was given or intended for the one than the other.
                        I hardly suppose this explanation can reach Paris in time to remedy 
                        
                        I have much higher hopes that gentlemen selected for the superiority of their characters & understanding
                            will have had so much greatness of mind as to silence their individual passions in the presence of such great public
                            interests, and to have exercised all the powers of their minds to bring them to the result so much desired. this
                            disposition would of course be enforced by the consideration that the evil arises at such a distance from us as to admit
                            of no remedy till too late. that private indisposns towds each other should sometimes exist in difft. agents of
                            the same govmt is what is to be found in all govmts. with these the public have no concern. but were these
                            indisposns to prevent them from executing dispassionately & faithfully any public duties which brought them
                            together, would be a ground of serious blame. my estimation of you both
                            must be obvious from my selection of you from the whole body of our country for the discharge of it’s highest trusts. my
                            confidence in you has kept me without pain and without a fear that every thing would done to accomplish the great
                            object committed to you which patriotism & talents could effect, and I will not believe yet that 
                        
                    